In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00098-CR



     MICHAEL CHRISTOPHER FERRIS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                 Panola County, Texas
             Trial Court No. 2012-C-0094




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       Michael Christopher Ferris appeals from his conviction for aggravated robbery. Ferris

filed a pretrial motion seeking to suppress oral statements that he made to police. The motion

was ultimately denied, but no findings of fact or conclusions of law were entered by the trial

court. Article 38.22, Section 6 of the Texas Code of Criminal Procedure states, in pertinent part,

       In all cases where a question is raised as to the voluntariness of a statement of an
       accused, the court must make an independent finding in the absence of the jury as
       to whether the statement was made under voluntary conditions. If the statement
       has been found to have been voluntarily made and held admissible as a matter of
       law and fact by the court in a hearing in the absence of the jury, the court must
       enter an order stating its conclusion as to whether or not the statement was
       voluntarily made, along with the specific finding of facts upon which the
       conclusion was based, which order shall be filed among the papers of the cause.

TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6 (West Supp. 2013).

       Because the requirements of Article 38.22, Section 6 were not met in this case, we abate

this appeal and remand it to the trial court. See TEX. R. APP. P. 44.4. The trial court is instructed

to enter an order stating its conclusion as to whether Ferris’ oral statements were voluntarily

made and detailing the specific findings of fact on which that conclusion was based. See TEX.

CODE CRIM. PROC. ANN. art. 38.22, § 6. The order shall be filed with this Court in the form of a

supplemental clerk’s record within twenty-one days of the date of this order. The abatement will

terminate and this Court’s jurisdiction will resume on the filing of the supplemental clerk’s

record, and the appeal will be resubmitted to the Court on that date. We also direct the trial court

clerk to include the motions filed by defense counsel in this case in the supplemental record.




                                                 2
       All appellate timetables are hereby stayed and will resume on our receipt of the

supplemental clerk’s record.

       IT IS SO ORDERED.

                                 BY THE COURT

Date: January 9, 2014




                                           3